                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                     Case No. 17-CR-0077

JOSHUA T. COOK,

                       Defendant.


            ORDER DIRECTING CLERK TO DETACH AND E-FILE ECF [359-1]
                          AS A MOTION UNDER § 2255


       Joshua T. Cook was convicted of Conspiracy to Distribute Crack Cocaine and sentenced to

80 months in the custody of the Bureau of Prisons, with the sentence to commence on May 14,

2018. Judgment was entered on May 17, 2018. On November 2, 2018, Cook filed a motion to

amend his judgment to make clear that it was to run concurrently with the state sentence he had

received on an earlier revocation. On November 5, 2018, the court entered its order granting the

motion to amend the judgment, again noting that the federal sentence was to commence on May 14,

2018 and to run concurrently with any sentence the defendant was then serving. The court

specifically noted, however, that “defendant should understand that this does not mean that he has

retroactive credit on the revocation sentences prior to that date.” The amended judgment was

entered on November 9, 2018. On May 23, 2019, Cook filed a motion for clarification of judgment

asking that the court clarify that he was to be given credit retroactively to March 14, 2017 when he

was originally taken into custody on state probation holds. In other words, Cook was seeking the

retroactive credit on his federal sentence that the court had already explained was not awarded. On
May 24, 2019, the court entered an order denying the motion for clarification. On July 1, 2019,

Cook filed another motion for clarification of judgment as to concurrent sentences. Although the

motion again asks the court to grant the credit that was previously denied, Cook’s motion included

a footnote in which he claimed that, on May 13, 2019, he filed a timely 28 U.S.C. §2255 motion

with the court. In fact, no such motion was ever filed with the court. However, attached to Cook’s

motion for clarification filed on July 1, 2019, is a copy of a motion for relief under §2255 in which

he claims that his attorney provided ineffective assistance of counsel by failing to file a Notice of

Appeal on his behalf as he had requested. That motion was denied on July 3, 2019. Now before

the court is Cook’s motion for reconsideration filed on July 29, 2019. In his current motion, Cook

argues that he is entitled to relief under §2255, based upon the ineffective assistance provided by

his attorney. More specifically, he again contends that his attorney failed to file a timely appeal.

Attached to this motion is, again, the copy of the motion for relief under §2255 that Cook claims

to have filed with the court on May 13, 2019. It thus appears that Cook’s challenge has shifted from

a motion seeking clarification of the sentence entered in the case against him to a claim of

ineffective assistance of counsel under §2255. The Clerk is therefore directed to detach from

Cook’s motion his petition for relief under §2255 as a separate but related case. The court will then

proceed to screen the petition.

       Dated this    30th    day of July, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                  2
